EXHIBIT 10.2

 

INSYS THERAPEUTICS, INC. (“COMPANY”)
EMPLOYMENT OFFER STATEMENT AND AGREEMENT (“OFFER STATEMENT”)

 

TO: Dan Brennan

 

“EFFECTIVE DATE”: October 20, 2015

 

STATUS: Salary, Exempt

 

“EMPLOYMENT START DATE”: November 1, 2015

 

POSITION:

Your title will be Executive Vice President and Chief Operating Officer (“COO”).
During your employment, and excluding any periods of vacation and sick leave to
which you are entitled, you agree to devote appropriate attention and time to
the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to you in your position, to use your
best efforts to perform faithfully and efficiently such responsibilities, which
include observing (and to use reasonable efforts to communicate, monitor and
discipline those employees under your supervision to observe), the policies of
the Company and applicable legal and regulatory requirements. This COO position
will evolve as you integrate into the company but at all times the Sales and
Marketing functions will report to this COO position. In addition, at the time
of your hire the following positions will also report to the COO: VP, Corporate
Development & Strategy, VP, Business Intelligence and Sales Operations,
Director, Human Resources, and VP, Managed Markets. Among the COO duties,
responsibilities and authority, you will be involved with all aspects of the
Company’s regulatory and compliance matters related to your position as
described above. You will report directly to the President and Chief Executive
Officer (the “CEO”), and may be assigned such additional duties as may be
determined by the CEO or the Company’s Board of Directors (the “Board”) from
time to time.

 

RELOCATION:

You may work remotely from your home in Lake Forest, IL until June 30, 2017,
provided that the Company will expect you to travel for business purposes
related to your duties and there will be expectations for you to be present in
the Company’s corporate offices on a regular basis during this time. By no later
than June 30, 2017, you’ll relocate your primary residence to Arizona, and you
will perform your duties primarily from the Company’s headquarters at 1333 South
Spectrum Boulevard in Chandler, Arizona. You will be provided with a relocation
package as outlined in the Employee Relocation and Repayment Agreement which is
effective as of November 1, 2015.

  

 
1

--------------------------------------------------------------------------------

 

 

COMPENSATION:

 

ANNUAL BASE SALARY:

Your starting base salary is $350,000 (three hundred fifty thousand dollars) per
annum paid on a bi-weekly basis, and is subject to deductions for taxes and
other withholdings as required by law or the policies of the Company. Consistent
with other members of executive management, your annual base salary will be
reviewed annually and may be increased, but not decreased, from time to time in
the sole discretion of the Compensation Committee of the Board as recommended by
the CEO; provided, however, that if a reduction in COO’s base salary occurs in
connection with a Company-wide decrease in executive compensation, such
reduction shall be permissible.

 

BONUS ELIGIBILITY:

You will be eligible to participate in any incentive program of the Company
adopted by the Board and/or the Compensation Committee of the Board that
provides for the payment of annual performance-based cash bonuses to the
Company’s similarly situated executives. Any cash bonus earned by you pursuant
to any such program will be subject to standard payroll deductions and
applicable tax withholdings. Except for circumstances related to the
“Termination Payments” described below, in order to earn and receive any such
cash bonus, you must remain employed by the Company as an employee in good
standing through the end of the applicable calendar year and the payout date for
the bonus; provided, however, that the payout date shall be no later than the
date that the rest of the executive management team receives their similar bonus
award, if any, which has typically occurred within 90 days of the end of the
relevant bonus period but in no event later than 120 after the end of the
relevant bonus period. For the fiscal year ending December 31, 2016, effective
upon satisfactory completion of the first 90-days of employment, and based upon
the goals and objectives agreed to in the performance development planning
process, you are eligible for a bonus with a target of 50% (fifty percent) of
your base salary (the “Target Bonus”), and with the potential for additional
bonus payments for superior performance in excess of established performance
criteria. Performance criteria shall be based on Company performance targets and
individual performance targets, as approved by the Compensation Committee or
full Board.

 

EQUITY:

In connection with the acceptance of this offer of employment, you will be
granted stock options covering 250,000 (two hundred and fifty thousand) shares
of the Company’s common stock. The grant date is expected to be the date of the
next regularly scheduled meeting of the Board of Directors, with the exercise
price being equal to the fair market value of the Company’s common stock on the
grant date as determined by the Board at such meeting. On an ongoing basis, you
will be eligible to participate in any employee stock option award program
created by the Board and/or the Compensation Committee of the Board, in its sole
discretion, that provides for the payment of equity based compensation to the
Company’s employees (to the extent that such awards are granted by the Board of
Directors).

  

 
2

--------------------------------------------------------------------------------

 

 

  Any options granted in connection with this offer for employment will vest in
equal monthly amounts over the next 48 (forty eight) months.       Except for
circumstances related to the “Termination Payments” described below in order for
any unvested options to vest, you must be an employee of the Company in good
standing or reach terms that would complete vesting.       The options will be
subject to all the terms and condition of the 2013 Equity Incentive Plan adopted
by the Company.

  

STOCK GRANT:

You will also receive a grant of stock under the 2013 Equity Incentive Plan with
an aggregate award value of $250,000 (“Stock Grant”). The Stock Grant will be
100% vested upon issuance. The number of shares of Company stock subject to the
Stock Grant shall be equal to the quotient of $250,000, divided by the fair
market value of the Company’s common stock as determined by the Board on the
date the Stock Grant is approved (which shall be at the next regularly scheduled
Board meeting), rounded down to the nearest whole share. The shares subject to
the Stock Grant will be issued promptly after approval by the Board. The
foregoing notwithstanding, the Company will automatically withhold shares from
the shares issuable to you under the Stock Grant to satisfy the applicable tax
withholding obligations that are due upon issuance of the Stock Grant to you.

 

SIGN-ON BONUS:

You will be provided with a sign-on bonus as outlined in the Conditional Sign-On
Bonus Agreement effective as of November 1, 2015.

 

EXPENSES:

The Company shall pay, in an amount not to exceed $10,000 (Ten Thousand
Dollars), directly or reimburse your reasonable legal fees incurred in
connection with the development and review of this Agreement and related
documents. You will be responsible for any legal fees you incur in connection
with this Agreement and related documents in excess of $10,000. The Company will
reimburse you for all reasonable business expenses you incur in conducting your
duties, including expenses related to travel from Lake Forest, IL to the Company
headquarters, subject to the Company’s usual expense reimbursement policies. The
Company also will reimburse you for your actual housing related expenses in
Arizona, from November 1, 2015 to June 30, 2017, in an amount up to a maximum of
$3,500 per month. From November 1, 2015 to June 30, 2017, you also shall
receivean automobile allowance of $1,000 per month.

  

 
3

--------------------------------------------------------------------------------

 

 

PAID TIME OFF:

Vacation is accrued at 6.15 hours per pay period, which is equivalent to four
(4) weeks on an annual basis. You will also have eight paid holidays and five
personal/sick days. Please note that vacation time unused for the calendar year
cannot be carried over into the next year. Upon termination of employment, you
will not be paid for unused vacation or sick time unless otherwise required by
state law.

 

HEALTH INSURANCE:

Assuming you commence employment on November 1, 2015, your health insurance
coverage is effective on December 1, 2015. Company Sponsored group medical and
dental health coverage will be provided to you consistent with the Company
health insurance benefits plan in place and provided to other Company
executives.

 

BENEFITS:

Life insurance in the amount of $100,000 (one hundred thousand dollars) is
provided by the Company. Long term disability coverage, consistent with the
Company benefits plan, shall be provided to you. These benefits are currently
paid in full by the Company. You shall also be provided with any other employee
benefits and perquisites on a basis that is comparable in all material respects
to those provided to other Company executives.

 

RETIREMENT:

Subject to all eligibility and waiting period requirements, you shall be
entitled to participate in the 401(k) Plan. The Company provides a 50% match on
the first 6% of contributions up-to the IRS annual limit.

 

PRE-EMPLOYMENT:

This offer is contingent upon a satisfactory result on the background
investigation, drug screen, and motor vehicle record report.

 

TERMINATION:

Either you or the Company may terminate the “At-Will” employment. Upon
termination of employment with the Company for any reason, or when the Company
may so request, you will immediately deliver to the Company any or all Company
property in your possession or under your control, including, but not limited
to, Confidential Materials, computers, etc.

 

EMPLOYMENT STATUS:

“At Will” Employment; Nothing herein shall be construed to alter your status as
an “At-Will” employee except in writing by the CEO.

    TERMINATION PAYMENTS:  Notwithstanding the “At Will” nature of your
employment, and contingent upon the provisions hereunder and adherence to your
obligations hereunder, if the Company terminates your employment without
“Cause”, (other than as a result of your death or ”Disability”), or if you
resign your employment for “Good Reason”, then the Company shall pay you any
base salary earned through the date of termination, at the rate in effect at the
time of termination, less standard deductions and withholdings. You shall also
be paid a prorated portion of your Bonus through the date of termination, with
such prorated Bonus being paid no later than 90 days following the end of the
year to which such Bonus relates. In addition, if the Company terminates your
employment without “Cause” or if you resign your employment for “Good Reason”,
and you furnish to the Company an executed waiver and release of claims in
substantially the form provided by the Company and attached hereto as Exhibit A
(the “Release”) within the time period specified therein, but in no event later
than forty-five (45) days following the date the Company provides you such
Release, and you allow such Release to become effective in accordance with its
terms, then you shall be entitled to: (1) severance in the form of continuation
of your annual base salary (at the annual base salary rate in effect at the time
of termination) for a period of twelve (12) months following the termination
date; (2) a prorated portion of your Bonus through the date of termination (with
such prorated Bonus being paid no later than 90 days following the end of the
fiscal year to which the prorated Bonus relates); and (3) accelerated vesting of
any unvested shares subject to any outstanding stock options and/or other equity
awards, such that, on the effective date of the Release, you shall be vested in
one hundred percent (100%) of the shares subject to such options and/or awards.
The foregoing severance payments will be subject to standard payroll deductions
and withholdings and will be made on the Company’s regular payroll cycle.

  

 
4

--------------------------------------------------------------------------------

 

 

  For purposes of this Offer Statement, the following terms shall have the
following meanings:      

Cause. “Cause” shall mean the occurrence of any of the following, as determined
by the Board: (i) COO’s conviction of any felony or any crime involving fraud;
(ii) COO’s participation (whether by affirmative act or omission) in an act of
fraud, or a material act of dishonesty or other act of misconduct against the
Company and/or its affiliates that has a material adverse impact on the Company;
(iii) conduct by COO which, based upon a good faith and reasonable
factual investigation by the Board, demonstrates COO’s gross unfitness to serve
in an executive position at the Company; (iv) COO’s violation of any statutory
or fiduciary duty, or duty of loyalty, owed to the Company that has a material
adverse impact on the Company; (v) COO’s breach of any material term of any
material contract between such COO and the Company, after written notice to COO
and an opportunity of at least thirty (30) days to cure; (vi) COO’s repeated
violation of any material Company policy, after written notice to COO and an
opportunity of at least thirty (30) days to cure; and/or (vii) COO’s repeated
failure to substantially and adequately perform his material job duties, after
detailed, written notice to COO has been provided and COO has had an opportunity
of at least thirty (30) days to cure.

      Provided, further, that, any such termination by the Company shall only be
deemed for Cause pursuant to this definition if: (1) the Company gives COO
written notice of its intent to terminate; and (2) the Company terminates
Executive’s employment within thirty (30) days following date of such notice or
within thirty days following the end of the applicable cure period.       Good
Reason. “Good Reason” for COO to terminate his employment hereunder shall mean
the occurrence of any of the following events without COO’s consent: (i) a
material reduction by the Company of COO’s Base Salary as initially set forth
herein or as the same may be increased from time to time, provided, however,
that if such reduction occurs in connection with a Company-wide decrease in
executive compensation, such reduction shall not constitute Good Reason for COO
to terminate his employment; (ii) a material breach of this Agreement by the
Company, after written notice to the Company and an opportunity of at least
thirty (30) days to cure; (iii) a material reduction that amounts to an adverse
change in COO’s duties, authority, reporting relationship to the CEO, or
responsibilities relative to COO’s duties, authority, or responsibilities in
effect immediately prior to such reduction ; or (iv) a relocation of COO’s
principal place of employment to a location outside of the greater Phoenix
metropolitan area and that constitutes a material change in the geographic
location at which COO must perform services under this Agreement; (v) material
interference or material lack of cooperation by the Company or the other
officers of the Company with COO’s good faith performance of his duties and
activities or in relation to regulatory compliance matters and communications
with regulatory authorities; and (vi) the failure by the Company to obtain the
assumption in writing of its obligations hereunder by any successor to all or
substantially all of the assets of the Company in relation to any sale
transaction.

  

 
5

--------------------------------------------------------------------------------

 

 

  Provided, however, that, any such termination by COO shall only be deemed for
Good Reason pursuant to this definition if: (1) COO gives the Company written
notice of his intent to terminate; for Good Reason within thirty (30) days
following the first occurrence of the condition(s) that he believes
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (the “Cure Period”); and (3) COO voluntarily
terminates his employment within thirty (30) days following date of such notice
or within thirty days following the end of the applicable Cure Period.       The
severance benefits and other payments payable under this Agreement are intended
to qualify for an exemption from application of Section 409A of the Internal
Revenue Code of 1986, as amended and the Treasury Regulations and other guidance
promulgated thereunder (the “Code”) and any state law of similar effect
(collectively “Section 409A”) or comply with its requirements to the extent
necessary to avoid adverse personal tax consequences under Section 409A, and any
ambiguities herein shall be interpreted accordingly. Notwithstanding anything to
the contrary herein, the following provisions apply to the extent benefits
provided herein are subject to Section 409A. Severance benefits shall not
commence until COO has a “separation from service” for purposes of Section 409A.
Each installment of severance benefits is a separate “payment” for purposes of
Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance benefits are intended
to satisfy the exemptions from application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).
However, if such exemptions are not available and COO is, upon separation from
service, a “specified employee” for purposes of Section 409A, then no severance
benefits payments that are subject to Section 409A shall be paid until the
earlier of (i) the first day of the seventh month following the month that
includes the COO’s separation from service, or (ii) COO’s death, and all
payments that would otherwise have been paid prior to such date shall be paid on
such date in a lump sum.

  

 
6

--------------------------------------------------------------------------------

 

 

  COO shall receive severance benefits only if COO executes and returns to the
Company, within the applicable time period set forth therein but in no event
more than forty-five (45) days following the date of separation from service,
the Release, and permits such Release to become effective in accordance with its
terms (such latest permitted date, the “Release Deadline Date”). If the
severance benefits are not covered by one or more exemptions from the
application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which COO separates from service,
the Release will not be deemed effective any earlier than the first day of the
calendar year that includes the Release Deadline Date. None of the severance
benefits will be paid or otherwise delivered prior to the effective date of the
Release. Except to the minimum extent that payments must be delayed because COO
is a “specified employee” or until the effectiveness of the Release, all amounts
will be paid as soon as practicable in accordance with the Company’s normal
payroll practices. Any reimbursement of expenses that constitute taxable income
shall be paid to COO not later than the last day of the year following the year
in which the expense is incurred, and shall otherwise comply with the
requirements of Treasury Regulations Sections 1.409A-3(i)(1)(iv).     CLAWBACK:
Your compensation is subject to clawback to the extent required by applicable
law, statute or administrative or judicial order, or to the extent required by
any clawback policy of the Company required to by adopted after the date hereof
pursuant to the rules of any stock exchange on which the Company’s common stock
is listed.

 

NO OFFSET:

In the event of termination of your employment, you shall be under no obligation
to seek other employment and there shall be no offset against amounts due to you
upon termination on account of any remuneration or benefits provided by any
subsequent employment that you may obtain. The Company’s obligation to make any
payments upon your termination pursuant to, and otherwise perform its
obligations under, this Offer Statement shall not be affected by any offset,
counterclaim or other right that the Company or its affiliates may have against
you for any reason.

 

TECHNOLOGY & IP:

During your employment by the Company, all intellectual property and technology
developed by you and relating to projects being pursued by the Company, whether
directly or indirectly, shall belong to the Company. You agree you will sign the
Company’s standard documentation relating to the assignment of inventions that
the Company customary provides to new employees.

  

 
7

--------------------------------------------------------------------------------

 

  

COMPETITOR      

PARTICIPATION:

During your employment with the Company, you agree not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by you to be adverse or antagonistic to the Company, its business, or
prospects, financial or otherwise, or in any company, person, or entity that is,
directly or indirectly, in competition with the business of the Company or any
of its Affiliates (as defined below). Ownership by you, in professionally
managed funds over which you do not have control or discretion in investment
decisions, or as a passive investment, of less than two percent (2%) of the
outstanding shares of capital stock of any corporation with one or more classes
of its capital stock listed on a national securities exchange or publicly traded
on a national securities exchange or in the over-the-counter market shall not
constitute a breach of this covenant. For purposes of this Agreement,
“Affiliate,” means, with respect to any specific entity, any other entity that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified entity.

 

NON-COMPETE:

Unless otherwise modified by written agreement between you and the Company,
during the term of your employment and for a period of one (1) year thereafter,
you shall not engage in competition with the Company and/or any of its
Affiliates (as defined above), either directly or indirectly, in any manner or
capacity, in any phase of the business of developing, manufacturing and
marketing of (a) products incorporating tetrahydrocannabinol (THC) or
derivatives or synthetic versions thereof, (b) spray technologies for use in
drug delivery of pain medication, or (c) any new molecules which were in
development at the Company at the time of departure, except with the prior
written consent of the Board.

 

COOPERATION:

Subject to your other personal and professional obligations, you will cooperate
with the Company and its counsel in connection with any investigation,
administrative or regulatory proceeding or litigation relating to any matter in
which you were involved while at our Company or of which you have knowledge
(either directly or indirectly) as a result of your employment with the Company.
You will provide truthful and complete information, including documents and
other data in your possession or control, in connection with any investigation,
inquiry, audit, request for documents or other information, actual or potential
legal claims, or other matters concerning anything you have knowledge (either
directly or indirectly) as a result of your employment with our Company. Except
as expressly requested by the Company, you agree that you will not knowingly
encourage or assist any non-governmental third parties in the presentation or
prosecution of any disputes, differences, grievances, claims, charges or
complaints by any nongovernmental third party against us, unless you are legally
required to do so under a subpoena, at the written request of a government
agency, or under court order to do so. You agree to furnish to the Company’s
General Counsel (at the following email address: fdelfosse@insysrx.com) within
three (3) business days of its receipt, a copy of any subpoena, deposition or
interview request, civil investigative demand, written inquiry, written request
or court order related to the Company. In addition, to the fullest extent
permitted under applicable law, you agree to cooperate and keep the Company
fully informed (either directly or through your legal counsel) in connection
with any inquiry, investigation or legal proceeding related to the Company which
our Company is involved with or is contacted in connection with.

  

 
8

--------------------------------------------------------------------------------

 

 

INDEMNIFICATION:

The Company shall indemnify you as provided in the Company’s Bylaws for officers
of the Company, to the greatest extent permitted by applicable law. The Company
currently maintains, and during the Term of this Agreement and for two years
after the end of the Term shall continue to maintain, an insurance policy or
policies providing liability insurance for, officers and directors of the
Company that it believes are customary and usual (based upon recommendations
from advisors) for a similarly situated company, and the Company shall cause
such insurance policy or policies to cover you to the extent of Company’s
obligations under this section and the Company’s Bylaws and Certificate of
Incorporation. In connection with the commencement of your employment, the
Company will enter into an indemnification agreement with you in the form for
officers and directors publicly filed by the Company with the Securities and
Exchange Commission.

 

SEVERABILITY:

The Parties agree that should any provision of this Agreement be declared or
determined by any court to be illegal, invalid or unenforceable, the remainder
of the Agreement shall nonetheless remain binding and enforceable and the
illegal, invalid or unenforceable provision(s) shall be modified only so much as
necessary to comply with applicable law.

 

GOVERNING LAW:

This Agreement, for all purposes, shall be construed in accordance with the laws
of Arizona without regard to conflicts of law principles.

 

COUNTERPARTS:

This Agreement may be executed in separate counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. This Agreement may be delivered in electronic format, including
email and pdf, and shall have the same effect as an original copy of the
executed agreement.

 

NOTICES:

All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed to have been made when delivered or mailed
first-class postage prepaid by registered mail, return receipt requested, or
when delivered if by hand, overnight delivery service or confirmed facsimile
transmission, to such address as may have been furnished by one party to the
other party in writing.

 

AMENDMENT:

No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing and signed by the Employee and by the
President and CEO of the Company, following approval by the Board of Directors.

  

 
9

--------------------------------------------------------------------------------

 

 

ENTIRE AGREEMENT:

You acknowledge that this Offer Statement represents the entire agreement
between you and the Company as of the date hereof and that no prior verbal or
written agreements, promises or representations that are not specifically stated
in this Offer, are binding upon the Company or you.

 

DISPUTE RESOLUTION:

Any dispute among the parties hereto shall be settled by binding arbitration
governed by and pursuant to the Federal Arbitration Act, 9 U.S.C. sections 1-16,
conducted in Phoenix, Arizona in accordance with the American Arbitration
Association National Rules For The Resolution of Employment Disputes, with the
following exceptions if in conflict: (a) one arbitrator who is a licensed to
practice law shall be chosen; (b) each party to the arbitration will pay
one-half of the expenses and fees of the arbitrator, together with other
expenses of the arbitration incurred or approved by the arbitrator; and (c)
arbitration may proceed in the absence of any party if written notice of the
proceedings has been given to such party. The parties agree to abide by all
decisions and awards rendered in such proceedings and such decisions and awards
rendered by the arbitrator shall be final and conclusive. All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing an action in any court of
competent jurisdiction for injunctive relief or specific performance as provided
in this Agreement. This dispute resolution process and any arbitration hereunder
shall be confidential and neither any party nor the neutral arbitrator shall
disclose the existence, contents or results of such process without the prior
written consent of all parties, except where necessary or compelled in a court
to enforce this arbitration provision or an award from such arbitration or
otherwise in a legal proceeding.

  

 
10

--------------------------------------------------------------------------------

 

 

If you are in agreement with this Offer Statement, please sign below. Upon
execution by both you and the Company by no later than the Start Date, this
Offer Statement shall constitute a legally valid and binding employment
agreement between you and the Company. This agreement will be effective as the
“Effective Date” identified on the first page of this Offer Statement.

 

 

Accepted:  /s/ Daniel Brennan                

By:     Dan Brennan

 

Approved: /s/ John N. Kapoor                

By: John N. Kapoor, Ph.D.

 

Title: Executive Chairman 

 

 
11

--------------------------------------------------------------------------------

 

  

EXHIBIT A 

 

FORM OF RELEASE 

 

[SEE ATTACHED]

 

 
12

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 







FORM OF RELEASE

 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and between Dan Brennan (“Employee”), an individual, and Insys
Therapeutics, Inc., a Delaware corporation (the “Company”). The parties agree
that:

 

1.     Last Day of Employment. Employee's last day of employment with the
Company will be __________________ (“Separation Date”).

 

2.     Consideration. In consideration for signing this Agreement, and complying
with its terms and obligations, the parties agree:

 

 

a.

Subject to the Effective Date as defined in Section 3 below, as severance, the
Company will pay Employee [INSERT BASE SALARY COMPONENT] and [INSERT BONUS
COMPONENT] (together all such sums referred to herein as “Severance Payments”).

  b.   After the execution of this Agreement, payment of the Severance Payments
will be made through the Company’s customary and regular payroll system and
payment processes. 

        

Employee agrees that he will be exclusively responsible for the payment of any
taxes owed on any amounts paid to Employee or his attorneys under the terms of
this Agreement, except for any taxes on wages subject to an IRS Form W-2 for
which the Company is responsible. The Company makes no representation as to the
taxability of the amount paid to Employee. Employee agrees to pay his portion of
any additional federal, state, or local taxes, if any, which are required to be
paid with respect to this settlement. Moreover, Employee agrees to indemnify the
Company and hold the Company harmless from any interest, taxes or penalties
assessed against it by any governmental agency as a result of the non-payment of
taxes on any amounts paid to Employee or his attorneys under the terms of this
Agreement.

 

3.     No Consideration Absent Execution of this Agreement/Effectiveness.
Employee understands and agrees that Employee would not receive the monies
and/or benefits specified in paragraph 2 above, except for Employee’s execution
of this Agreement and the fulfillment of the promises contained herein.

 

Employee is advised that employee has up to twenty-one (21) calendar days to
consider signing this Agreement. Employee also is advised to consult with an
attorney prior to Employee’s signing of this Agreement and general release.
Further, Employee shall have an additional seven (7) days from the date on which
he signs this Agreement to revoke consent to his release of claims under the
ADEA by delivering notice of revocation to Jenna Grosshans, Human Resources, at
Insys Therapeutics, Inc., 1333 South Spectrum Blvd, Suite 100, Chandler, AZ
85286, with a copy to the General Counsel at the same address, before the end of
such seven-day period. In the event of such revocation by Employee, the Company
shall have the option of treating this Agreement as null and void in its
entirety.

 

This Agreement shall not become effective, if at all, until the eighth (8th) day
after Employee and the Company execute this Agreement (and assuming Employee
does not revoke his release of claims provided hereunder during the preceding
seven day period pursuant to a notice described directly above). Such date shall
be the “Effective Date” of this Agreement. No Severance due to Employee
hereunder shall be paid or begin before the Effective Date.

 

 
1

--------------------------------------------------------------------------------

 

  

Employee agrees that any modifications, material or otherwise, made to this
Agreement, do not restart or affect in any manner the original up to twenty-one
(21) calendar day consideration period.

 

4.     General Release of All Claims. Employee knowingly and voluntarily
releases and forever discharges the Company, its parent corporations,
affiliates, subsidiaries, divisions, predecessors, insurers, co-employers,
successors and assigns, and their current, former and future employees,
attorneys, officers, directors, shareholders, representatives and agents
thereof, both individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries
(collectively referred to throughout the remainder of this Agreement as
“Releasees”), of and from any and all claims, known and unknown, asserted or
unasserted, which the Employee has or may have against Releasees as of the date
of execution of this Agreement and General Release, including, but not limited
to, any alleged violation of:

 

 

■

Title VII of the Civil Rights Act of 1964;

 

 

■

Sections 1981 through 1988 of Title 42 of the United States Code;

 

 

■

The Civil Rights Act of 1991;

 

 

■

The Rehabilitation Act of 1973;

 

 

■

The Employee Retirement Income Security Act of 1974 (except for any vested
benefits under any tax qualified benefit plan);

 

 

■

The Immigration Reform and Control Act;

 

 

■

The Americans with Disabilities Act of 1990 and its amendments;

 

 

■

The Older Worker Benefits Protection Act;

 

 

■

The Age Discrimination in Employment Act of 1967;

 

 

■

The Family and Medical Leave Act, and its amendments;

 

 

■

The Workers Adjustment and Retraining Notification Act;

 

 

■

The Fair Credit Reporting Act;

 

 

■

The Sarbanes-Oxley Act;

 

 

■

The Labor Management Relations Act;

 

 

■

The National Labor Relations Act;

 

 

■

The Equal Pay Act;

 

 

■

The Consolidated Omnibus Budget Reconciliation Act;

  

 
2

--------------------------------------------------------------------------------

 

 

 

■

The Fair Labor Standards Act;

 

 

■

The Uniformed Services Employment and Reemployment Rights Act;

 

 

■

The Lilly Ledbetter Fair Pay Act of 2009;

 

 

■

any other federal, state or local law, rule, regulation, or ordinance;

 

 

■

any public policy, contract, tort, or common law; or

 

 

■

any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

 

Employee specifically represents, warrants and confirms that: (a) he has no
claims, complaints or actions of any kind filed against the Releasees with any
court of law, or local, state or federal government or agency and is not
currently aware of any governmental investigation with respect to the Company;
(b) he has been properly paid for all hours worked for Employer, and that all
commissions, bonuses and other compensation due to his has been paid, with the
exception of any salary or consideration explicitly set forth in Section 2 of
this Agreement; (c) other than as explicitly set forth in Section 2 of this
Agreement, Employee further acknowledges no entitlement to any additional
compensation or payment in connection with his employment with Company or
ownership/equity (including options to purchase the Company’s common stock under
any of the Company’s option plan(s)) in the Company or rights to purchase stock
under any other stock purchase plan of the Company); (d) he has not engaged in,
and is not aware of, any unlawful conduct in relation to the business of the
Company; and (e) Employee acknowledges and agrees that, prior to the Employment
Date, Employee has properly submitted for reimbursement all of his expenses in
connection with his employment and shall have paid his Company credit card in
full (and Employee also acknowledges and agrees, consistent with Insys policies
and procedures, that to the extent that Employee has not paid his company credit
card in full by the Separation Date that Insys may, but is not obligated to,
deduct from his Severance any amounts needed to make payment on his company
credit card). If any of these statements in this paragraph are not true,
Employee cannot sign this Agreement and must notify the Company immediately, in
writing, of the statements that are not true: provided, however, Employee is
required to notify Insys immediately, in writing, if the statements that are not
true at any time, and if Employee provides such notice Employee will not
automatically be disqualified from receiving any Severance under this Agreement,
but the issue will be subject to Insys’s review and consideration and reasonable
discretion.

 

This general release of claims excludes the filing of an administrative charge
or complaint with the Equal Employment Opportunity Commission or other
administrative agency, although Employee waives any right to monetary relief
related to such a charge. This general release of claims also excludes any
claims made under state workers' compensation or unemployment laws, and/or any
claims which cannot be waived by law. For the sake of clarity, to the extent the
law permits Employee to file or otherwise pursue on his behalf any charge,
complaint or claim against the Company or a Releasee, Employee expressly agrees
to waive, forfeit or otherwise forgo any monetary damages, including but not
limited to compensatory damages, punitive damages, any statutory share of the
damages and/or penalties imposed on the Company or a Releasee and attorneys'
fees, to which Employee may otherwise be entitled in connection with said
charge, complaint or claim.

 

5.     Affirmations. Employee affirms that Employee has not filed, caused to be
filed, or presently is a party to any claim against the Company.

 

 
3

--------------------------------------------------------------------------------

 

  

Except as outlined in Section 2 above, Employee also affirms that Employee has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Employee may be entitled. Employee affirms that
Employee has been granted any leave to which Employee was entitled under the
Family and Medical Leave Act or related state or local leave or disability
accommodation laws.

 

Employee further affirms that Employee has no known workplace injuries or
occupational diseases. 

 

Employee also affirms that Employee has not improperly divulged any proprietary
or confidential information of the Company to third parties in violation of the
Company’s policies or the Employee’s agreements with the Company and will
continue to maintain the confidentiality of such information consistent with the
Company’s policies and Employee’s agreement(s) with the Company; provided,
however, that disclosure as required under circumstances contemplated by Section
7 of this Agreement shall not be deemed to violate Employee’s confidentiality
obligations. Employee agrees to abide by the Company’s Proprietary Information
and Inventions Agreement he executed in connection with his employment.

 

Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud. Both Parties acknowledge that this
Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency. To the extent permitted by law, Employee agrees that if
such an administrative claim is made, Employee shall not be entitled to recover
any individual monetary relief or other individual remedies.

 

Employee waives any right to reinstatement and agrees not to apply for
reemployment with the Company.

 

 Employee agrees that this Agreement may be used by the Company to completely
bar any action or suit before any court, arbitral, or administrative body, other
than with respect to any claim under federal, state, local or other law relating
to the obligations under this Agreement. Employee represents and warrants that
he is the sole and lawful owner of all right, title and interest in and to every
claim and other rights that are being released above and that no other party has
received any assignment or other right of substitution or subrogation to any
such claim or right. Employee also represents that he has the full power and
authority to enter into the waivers and releases set forth in this Agreement.
With respect to the foregoing release, Employee hereby waives all rights or
protection under law of any state, territory, country or any political division
thereof, to the extent applicable, which purports to restrict or govern the
granting of waivers and releases (such foregoing language is not intended to
indicate that the law of any jurisdiction other than Arizona is applicable to
this Agreement).

 

 Both parties acknowledge that this Agreement does not limit either party’s
right, where applicable, to file or participate in an investigative proceeding
of any federal, state or local governmental agency. To the extent permitted by
law, Employee agrees that if such an administrative claim is made, Employee
shall not be entitled to recovery of individual monetary relief or other
individual remedies.

 

6.      Confidentiality and Return of Property. Employee agrees not to disclose
any information regarding the underlying facts leading up to or the existence or
substance of this Agreement, except to Employee’s attorneys, accountants, tax
advisors and immediate family.

 

 
4

--------------------------------------------------------------------------------

 

  

In the event Employee or Employee’s counsel believe either is compelled to
provide or disclose information described in this paragraph, they will provide
written notice of such belief, via mail and facsimile, to Jenna Grosshans,
Director, Human Resources, 1333 S. Spectrum Blvd. Suite 100, Chandler, Arizona
85286 and 602-910-2627, no later than seven (7) business days prior to said
production or disclosure. This Agreement shall not be filed with any court and
shall remain forever confidential except in an action to enforce or for breach
of this Agreement. If Employee asserts an action to enforce this Agreement or
for breach of this Agreement, Employee shall maintain such confidentiality by
whatever means necessary, including, but not limited to, submitting the
Agreement to a court under confidential seal.

 

Employee affirms that Employee has returned all of the Company's property,
documents, and/or any confidential information in Employee’s possession or
control. Employee also affirms that Employee is in possession of all of
Employee’s property that Employee had at the Company's premises and that the
Company is not in possession of any of Employee’s property.

 

 

7.      Cooperation. Subject to any time requirements of any new employment
obtained by Employee and on reasonable notice and at reasonable times, at the
request of the Company, Employee will reasonably cooperate with: (i)
transitioning his duties and responsibilities to his successor as designated by
the Company and (ii) assisting the Company and its counsel in connection with
any investigation, administrative or regulatory proceeding or litigation
relating to any matter in which Employee was involved or of which Employee has
knowledge (either directly or indirectly) as a result of Employee’s employment
with the Company and/or any Released Party or Released Parties. Employee will
provide truthful and complete information, including documents and other data in
Employee's possession or control, in connection with any investigation, inquiry,
audit, request for documents or other information, actual or potential legal
claims, or other matters concerning anything Employee has knowledge (either
directly or indirectly) as a result of Employee’s employment with the Company
and/or any Releasees.

 

Except as expressly requested by Insys, Employee agrees that he will not
knowingly encourage or assist any non-governmental third parties in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges or complaints by any non-governmental third party against the Company,
unless he is legally required to do so under a subpoena, at the written request
of a government agency, or under court order to do so. Employee agrees to
furnish to Insys’s General Counsel (at the following email address:
fdelfosse@insysrx.com) within three (3) business days of its receipt, a copy of
any subpoena, deposition or interview request, civil investigative demand,
written inquiry, written request or court order related to Insys. In addition,
to the fullest extent permitted under applicable law, Employee agrees to
cooperate and keep Insys fully informed (either directly or through Employee’s
legal counsel) in connection with any inquiry, investigation or legal proceeding
related to Insys which Employee is involved with or is contacted in connection
with.

 

8.      Governing Law, Jurisdiction and Interpretation. This Agreement shall be
governed and conformed in accordance with the laws of the state of Arizona,
which is the state Employee worked at the time of Employee’s last day of
employment, without regard to its conflict of laws provision. Any action or
proceeding by either of the Parties to enforce the obligations or covenants
hereunder shall be brought only in any state or federal court located in the
state of Arizona, County of Maricopa. The Parties hereby irrevocably submit to
the exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue. In the
event of a breach of any provision of this Agreement, either party may institute
an action specifically to enforce any term or terms of this Agreement and/or
seek any damages for breach. Should any provision of this Agreement be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, excluding the general release language, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.

 

 
5

--------------------------------------------------------------------------------

 

  

9.      Non-admission of Wrongdoing. The Parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose as an admission by Releasees of
wrongdoing or evidence of any liability or unlawful conduct of any kind.

 

10.     Amendment. This Agreement may not be modified, altered or changed except
in writing and signed by both Parties wherein specific reference is made to this
Agreement.

 

11.     Non-Disparagement. Employee agrees not to (either directly or
indirectly): (i) disparage the Company or Releasees or their past, present and
future officers, directors, or employees or (ii) make disparaging, negative
and/or defamatory remarks, either verbal or written, about any Company products,
through any formal or informal channels of communication and in any form or
forum, including, but not limited to, book, television, radio, or other public
media, creation or use of a web site or other Internet feature, statements in
the press or any trade press, conversations, email, presentations, conferences,
articles, Twitter, blog posts, and/or through any social media tools. Employee
will not directly or indirectly say or do anything that would disparage, reflect
negatively on, or call into question the Company's business operations,
products, reputation, business relationships, or present or future business, or
the reputation of any past or present directors, executives, officers,
employees, agents, parents or subsidiaries or affiliates. Notwithstanding the
foregoing, Employee’s truthful statements or actions in circumstances like those
contemplated by Section 7 of this Agreement, or made or done in relation to
enforcing Employee’s rights under this Agreement, shall not be deemed to violate
this Agreement.

 

12.     Neutral Reference. The Company agrees to respond to any request for
employment information and/or verification regarding Employee by providing the
following information: Employee’s dates of employment, position title, and
annual salary. No other information will be provided unless compelled by
subpoena or other legal process or judicial order.

 

13.     Entire Agreement. This Agreement sets forth the entire agreement between
the Parties hereto, and fully supersedes any prior agreements or understandings
between the Parties, except the (i) confidentiality agreement and (ii) the
restrictive covenants (non-compete/non-solicitation) contained in Employee’s
offer letter which the Employee and the Company executed previously, which is
incorporated herein by reference. Employee acknowledges that Employee has not
relied on any representations, promises, or agreements of any kind made to
Employee in connection with Employee’s decision to accept this Agreement, except
for those set forth in this Agreement.

 

Employee freely and knowingly, and after due consideration, enters into this
Agreement intending to waive, settle and release all claims employee has or
might have against Releases.

 

14.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any photocopy, facsimile or electronic
reproduction of the executed Agreement shall constitute an original.

 

15.     Acknowledgements. The Parties, by their execution of this Agreement,
affirm that the following statements are true:

 

 

a.

The Parties have been given the opportunity to, and have, read this entire
Agreement, and have had all questions regarding its meaning answered to their
satisfaction.

  

 
6

--------------------------------------------------------------------------------

 

 

 

b.

The contents of this Agreement are written in a manner understood by the
Parties, and they fully understand its content, and understand that it is a FULL
WAIVER AND RELEASE OF ALL CLAIMS.

       

c.

The Parties acknowledge that they enter into this Agreement of their own free
will, that they have not been pressured or coerced in any manner whatever into
signing this Agreement, and that they have consulted with counsel of their own
choosing prior to signing this Agreement.

       

d.

This Agreement is not to be construed as an admission of liability by any party.

       

e.

The Parties shall bear their own costs and attorneys’ fees incurred herein
including, without limitation, any costs or fees incurred in connection with the
negotiation and execution of this Agreement.

 

 
7

--------------------------------------------------------------------------------

 

  

The Parties knowingly and voluntarily sign this Separation Agreement and General
Release as of the date(s) set forth below:          

 

Employee

 

 

Insys Therapeutics, Inc.

 

                        By:

 

 

 

By:

/s/

 

 

Dan Brennan 

 

 

 

Title:

 

 

 

 

 

 

Name:

 

                            Date:       Date:    

 

 
8

--------------------------------------------------------------------------------

 

  

[ex10-3img001.jpg]

 

CONDITIONAL SIGN-ON BONUS AGREEMENT

 

This Conditional Sign-On Bonus Agreement (the “Agreement”) is entered into by
and between INSYS Therapeutics, Inc. (“INSYS”) and Dan Brennan (“Candidate”)
(collectively, the “Parties”). For purposes of this Agreement, your first day of
work at INSYS will be considered your “Employment Start Date.” Your Employment
Start Date will be November 1, 2015.

 

 

1.

Conditional Sign-On Bonus. INSYS agrees to pay Candidate a one-time Conditional
Sign-On Bonus of $250,000 (“Bonus”), subject to all required taxes and
withholdings, to be paid on the next payroll date following Candidate’s
Employment Start Date. The Parties agree that the Bonus is an unvested wage
advance upon receipt that Candidate will earn in its entirety without
restriction by remaining employed by INSYS for 12 months following the
Employment Start Date; provided the Bonus shall also be deemed earned without
restriction if his employment is terminated by INSYS without “Cause” or, by the
Candidate with “Good Reason”.  

 

 

2.

Repayment of Bonus. Candidate agrees to repay to INSYS all or a prorated amount
of the Bonus, according to the following terms:

 

 

(a)

Repayment Due to Termination of Employment. If Candidate’s employment with INSYS
terminated by INSYS for Cause or by the Candidate without Good Reason less than
3 full months after the Employment Start Date, Candidate agrees to repay one
hundred percent (100%) of the Bonus. If Candidate’s employment with INSYS
terminated by INSYS for Cause or by the Candidate without Good Reason less than
12 full months after the Start Date, Candidate agrees to repay the full amount
of the Bonus, less eight point thirty-three percent (8.33%) for each full month
of employment completed after the Start Date of employment. Candidate agrees
that repayment obligations under this Agreement are not reduced by completion of
partial months of employment. Candidate further agrees that Candidate will repay
the applicable Bonus amount by no later than the effective date of the
employment termination, and that any outstanding balance on such repayment
obligation is delinquent and immediately collectable the day following the
effective date of termination.

 

 

(b)

Repayment Forgiveness. Without limiting the provisions of Section 2)a) above,
INSYS agrees to forgive any repayment due INSYS under this Agreement where INSYS
terminates Candidate’s employment due to a company- or department-wide
reduction-in-force. INSYS may also, in its sole discretion, forgive any
repayment due INSYS under this Agreement under circumstances of an extraordinary
or unavoidable nature. The Parties agree that Candidate’s voluntary termination
of his employment other than for Good Reason, or INSYS’ termination of
Candidate’s employment for Cause, are not conditions requiring forgiveness of
any repayment due INSYS under this Agreement.

 

 

3.

No Guarantee of Continued Employment. Nothing in this Agreement guarantees
employment for any period of time.

 

 

4.

Consent to Offset. Candidate agrees that any repayment due INSYS under this
Agreement may be deducted to the extent permitted by law from any amounts due,
but not yet paid, to Candidate from INSYS at the time of employment termination,
including wages, incentive compensation payments, bonuses and commissions, and
hereby expressly authorizes such deduction(s).

  

 
Conditional Sign-On Bonus Agreement, D.
Brennan                                                                                                                                                                                     
Page 1 of 3

--------------------------------------------------------------------------------

 
 

 

 

5.

Acknowledgements and Integration. Candidate understands he has the right to
discuss this Agreement with any individual, and that to the extent desired, he
has availed himself of this opportunity. Candidate further acknowledges that he
has carefully read and fully understands the provisions of this Agreement, and
that he is voluntarily entering into it without any duress or pressure from
INSYS. Candidate also understands and acknowledges that this Agreement is the
entire agreement between him and INSYS with respect to this subject matter, and
Candidate acknowledges that INSYS has not made any other statements, promises or
commitments of any kind (written or oral) to cause Candidate to agree to the
terms of this Agreement.

        6.            Severability. The Parties agree that should any provision
of this Agreement be declared or determined by any court to be illegal, invalid
or unenforceable, the remainder of the Agreement shall nonetheless remain
binding and enforceable and the illegal, invalid or unenforceable provision(s)
shall be modified only so much as necessary to comply with applicable law.      
  7.            Entire Agreement; Amendment. Unless specifically provided
herein, this Agreement contains all of the understandings and representations
between Candidate and INSYS pertaining to the Bonus Employee is eligible for in
connection with this Agreement and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter. The parties mutually agree that the
Agreement can be specifically enforced in court and can be cited as evidence in
legal proceedings alleging breach of the Agreement. No provision of this
Agreement may be amended or modified unless such amendment or modification is
agreed to in writing and signed by the Employee and the Company, following
approval by the Board of Directors.        

8.            At Will Employment. Employee further understands and agrees that
his employment is “at will” and nothing in this Agreement is intended to create
a contract or guarantee of employment by the Company.

        9.            Governing Law; Jurisdiction. This Agreement, for all
purposes, shall be construed in accordance with the laws of Arizona without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in state or federal
court located in the state of Maricopa County of Arizona. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of such action or proceeding in
such venue.        

10.          Execution. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. This Agreement may be delivered in
electronic format, including email and PDF, and shall have the same effect as an
original copy of the executed agreement.

 

Conditional Sign-On Bonus Agreement, D.
Brennan                                                                                                                                                                                      Page
2 of 3 

--------------------------------------------------------------------------------

 

  

IN WITNESS whereof, the parties have executed this Conditional Sign-On Bonus
Agreement. 

 

     

       

  

 

 

  

 

 

Dan Brennan       Insys Therapeutics, Inc.                                      
                               

Signature:

  

/s/ Daniel Brennan

  

 

  

Signature:

  

/s/ John N. Kapoor

  

 

 

Name:

  

Dan Brennan

  

 

  

Name:

  

John Kapoor, Ph.D.

  

 

 

Date:

  

October 20, 2015

  

 

  

Date:

  

October 20, 2015

  

 

 

 

 

 

 

 

Conditional Sign-On Bonus Agreement, D.
Brennan                                                                                                                                                                                      Page
3 of 3